The opinion of the court was delivered by
Dixon, J.
In the factory of the defendant machines for pressing oil cakes are used. The process requires that the meal shall be placed in a mould and then the workman, by raising a lever, introduces the- steam power, which pushes the mould up against a plate fixed above it and thus forms the cake. The cake is then removed and the process repeated. In the course of the work some of the oil and meal falls *219to the floor ancl renders it slippery. Workmen were employed in the factory night and day, the same employe working two weeks by day and then two weeks by night. In the daytime a man was usually engaged in removing the waste meal and oil from the floor, but this service was omitted at night.
The plaintiff, about seventeen years of age, was first employed by the defendant to take the cakes away from tire machines, and after he had served in this capacity four Aveeks — íavo by day and trvo by night — he was set to work managing a machine. On the third night of this service, as he Avas exerting his strength Avit-h both hands to raise the leA'er, his foot slipped, and to save himself from falling he inadArertently placed his hand upon the meal in the mould just as it Avas being pushed up against the plate. In consequence his hand Arms crushed so that amputation became necessary, and for this injury he brought suit against the defendant.
At the trial in the Essex Circuit a nonsuit was ordered Aipon the ground that the plaintiff’s injury resulted from an obvious danger, and thereupon the present Avrit of error Avas issued.
We think the nonsrut should be maintained.
The plaintiff’s four Aveeks of service around the machine had fully apprised him of the slippery condition of the floor, and it needed much less experience than that through which youths of seventeen years must have passed to teach him that, Avhen straining to lift the lever, he might slip and grasp impulsively at the nearest object to avoid a fall, and thus might subject himself to injury by the machine. The possibility of such a calamity as happened he could perceive and appreciate as well as a person of mature years, and no instructions from his employer could make it plainer to him. It is the Avell-settled rule of law that under such circumstances even minor employes assume the risks attendant on their Avork.
The judgment should be affirmed.
*220For affirmance — Trie Chancellor, Dixon, Garrison, Fort, Garretson, Pitney, Swayze, Bogert, Vredenburgi-i, Vroom, Green. 11.
Fox reversal — -None.